Citation Nr: 0103353	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Medical Center in Montgomery, Alabama


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of 
unauthorized private medical services provided in association 
with the veteran's emergency room treatment at Walker Baptist 
Medical Center, Jasper, Alabama, on August 15, 1996, and 
August 21, 1996.

2.  Entitlement to payment or reimbursement of the cost of 
unauthorized ambulance transportation to Walker Baptist 
Medical Center, Jasper, Alabama, on June 13, 1996.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1996 decision of the Medical 
Administration Service (MAS) of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), in which the veteran's 
claim for payment or reimbursement of the cost of 
unauthorized medical expenses incurred at Walker Baptist 
Medical Center, Jasper, Alabama, on August 15, 1996, and 
August 21, 1996, was denied.  In December 1998 and October 
2000, the Board remanded this case in order to satisfy due 
process concerns and to obtain additional evidence.  The case 
is again before the Board for appellate review.

The issue of entitlement to payment or reimbursement of the 
cost of unauthorized ambulance transportation to Walker 
Baptist Medical Center, Jasper, Alabama, on June 13, 1996, is 
the subject of the Remand section of this decision, set forth 
below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed, and his application 
is complete.

2.  Unauthorized private medical services provided in 
association with the veteran's emergency room treatment at 
Walker Baptist Medical Center, Jasper, Alabama, on August 15, 
1996, and August 21, 1996, are not shown to have been 
emergent in nature, or necessitated by the lack of 
availability of VA or other federal medical facilities.



CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical services provided in association 
with the veteran's emergency room treatment at Walker Baptist 
Medical Center, Jasper, Alabama, on August 15, 1996, and 
August 21, 1996, are not met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the duty to assist the veteran 
in the development of his claim and the completion of his 
application has been accomplished in accordance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  There is no indication that any 
evidence that could be obtained, and which has not already 
been secured, is available, or that any additional records or 
evidentiary development would be helpful in resolving the 
claim.  In that regard, the Board is cognizant of the fact 
that the issue of entitlement to payment or reimbursement of 
the cost of unauthorized private medical services furnished 
the veteran on August 15, 1996, and August 21, 1996, was the 
subject of prior requests for additional development by the 
Board.  However, upon further review, the Board concludes 
that sufficient documentation upon which to render a decision 
is of record, and that there is no prejudice to the veteran 
for the Board to issue a decision on his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to payment or reimbursement for unauthorized 
medical expenses requires the satisfaction of specific 
criteria that are set forth at 38 U.S.C.A. § 1728(a) (West 
1991).  In particular, in pertinent part care or services 
must have been rendered (1) for either a service-connected 
disability, a nonservice-connected disability associated with 
and held to be aggravating a service-connected disability, 

or any disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; (2) 
in a medical emergency of such nature that delay would have 
been hazardous to life or health; and (3) when VA or other 
federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise or practical.  All three of these 
criteria must be satisfied; that is, failure to satisfy one 
criterion requires denial of a request for payment or 
reimbursement of unauthorized medical expenses.  

In the instant case, the record shows that the veteran is 
service-connected for a seizure disorder, and that he sought 
emergency room treatment on both August 15, 1996, and August 
21, 1996, for seizures.  It therefore follows that the 
requirement that the treatment in question be accorded for a 
service-connected disorder, a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, or any disability of a veteran who has 
a total disability permanent in nature from a service-
connected disability, is satisfied.

The evidence, however, does not demonstrate that either of 
the other two criteria has been met.  Records of emergency 
room treatment dated on both August 15, 1996, and August 21, 
1996, show that the veteran was not transported to the 
hospital by ambulance or by police, but rather by a private 
vehicle that was driven by someone described as a friend.  
The August 15 emergency room record shows that the veteran 
had been awake but nonverbal on arrival, and eventually 
became oriented, while the August 21 emergency room record 
shows that he was "now" alert, cooperative and oriented times 
three.  

These records do not reflect that the treatment accorded the 
veteran on either August 15, 1996, or August 21, 1996, was 
emergent in nature, such that delay would have been hazardous 
to the veteran's life or health.  The Board finds significant 
the fact that the veteran on each occasion was driven to the 
private emergency room by a friend; that is, that an 
ambulance was not deemed necessary, and that immediate 
medical attention as would have been provided by paramedics 
or other ambulance personnel was not sought.  The emergency 
room records do not show that, on either occasion, the 
veteran's life or health had been compromised or 

otherwise threatened by the delay implicit in the use of a 
private vehicle versus an ambulance or police vehicle.  (The 
Board notes, in this regard, that the veteran had been 
transported by ambulance to that same hospital two months 
previously.)  These records also do not show that the veteran 
had been exhibiting active pathology at the time of his 
emergency room treatment.  It concomitantly follows that, in 
the absence of a medical emergency, recourse to VA medical 
facilities was possible.  The emergency room records indicate 
that the veteran was being followed for his seizure disorder 
by VA, and the Board takes note of the fact that medical 
records compiled by VA pertaining to treatment accorded the 
veteran for his seizure disorder are of record.

In brief, the evidence demonstrates that only one of the 
three criteria requisite for the payment or reimbursement of 
the cost of unauthorized private medical services is 
satisfied in this case.  As discussed above, all three 
criteria must be met.  The Board therefore finds that the 
preponderance of the evidence is against the veteran's claim, 
which accordingly fails.


ORDER

Payment or reimbursement of the cost of unauthorized private 
medical services provided in association with the veteran's 
emergency room treatment at Walker Baptist Medical Center, 
Jasper, Alabama, on August 15, 1996, and August 21, 1996, is 
denied.


REMAND

In its previous remands, the Board noted that the veteran had 
submitted a timely notice of disagreement with regard to the 
denial of his claim for payment or reimbursement of the cost 
of unauthorized ambulance transportation to Walker Baptist 
Medical Center, Jasper, Alabama, on June 13, 1996.  The Board 
also noted that he had not been furnished with a Statement of 
the Case (SOC) on that matter.  

Review of his claims folder does not reveal that, since those 
remand decisions, an SOC on this matter has been issued, 
notwithstanding the reference to this question in the Board's 
December 1998 remand and its specific request in its October 
2000 remand that an SOC be issued.  As was pointed out in the 
Board's October 2000 remand, the United States Court of 
Appeals for Veterans Claims (Court) has held, in such 
circumstances, that the Board is to remand the claim to the 
RO (or, in this case, the MAS) for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is 
again remanding this issue in order that an SOC be issued; 
see also Stegall v. West, 11 Vet. App. 268 (1998).

This claim is accordingly REMANDED for the following:

The MAS is to furnish the veteran and his 
representative with an SOC pertaining to 
the veteran's claim for payment or 
reimbursement of the cost of unauthorized 
ambulance transportation to Walker 
Baptist Medical Center, Jasper, Alabama, 
on June 13, 1996.  Concomitant with such 
action, the RO should advise the veteran 
and his representative of the statutory 
period of time within which the veteran 
must furnish VA with a substantive appeal 
on that issue, in order to perfect his 
appeal on that question.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of this claim 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



